Citation Nr: 0841482	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-24 946	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 
70 percent for major depressive disorder.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel











INTRODUCTION

The veteran served on active duty from November 1998 to 
November 2002.


FINDING OF FACT

The veteran's major depressive disorder results in 
occupational and social impairment, with deficiencies in most 
areas, but does not cause total occupational and social 
impairment.


CONCLUSION OF LAW

A 70 percent disability rating, and no higher, is warranted 
for the veteran's service-connected major depressive 
disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9434 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In a March 2005 rating decision, the RO granted service 
connection for a complex of psychiatric disabilities 
described as depressive disorder, post traumatic stress 
disorder, and obsessive compulsive disorder.  As this disease 
complex is unwieldy, the Board will refer to the disability 
as major depressive disorder throughout the decision.  We 
are, however, aware of the other components of the veteran's 
service-connected disability and will discuss them as 
appropriate in our analysis.  

In the March 2005 decision, the RO assigned a 10 percent 
disability rating effective the day following the veteran's 
discharge from active duty.  Subsequently, in a July 2008 
decision, the RO increased the disability rating to 
70 percent, effective the same date.  Although the veteran 
has not corresponded with or contacted the VA since that 
decision, she is presumed under law to seek the highest 
available schedular disability rating.  Thus, the Board will 
proceed to consider whether a rating in excess of 70 percent 
is warranted.  AB v. Brown, 6 Vet. App. 35 (1993).

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Review of the claims 
file shows that the veteran was informed of these elements 
with regard to her claim for service connection in a letter 
of June 2003.  

Regarding a claim for an increased evaluation, VA must notify 
the veteran that the evidence required to substantiate the 
claim includes evidence demonstrating a worsening or increase 
in the severity of the disability and the effect that 
worsening has on the claimant's employment and daily life, 
general notice that a disability rating is determined by 
application of the relevant Diagnostic Code, of criteria 
required under the applicable Diagnostic Code or under 
alternate Diagnostic Codes which would not be satisfied if 
the claimant demonstrated a noticeable worsening and effects 
of such worsening on employment and daily life, and of the 
types of medical and lay evidence which may be relevant to 
substantiate such contentions.  See Vazquez-Flores v. Peake 
(Vazquez), 22 Vet. App. 37 (2008).  The veteran received such 
notice tailored to her claim in a May 2008 letter, prior to 
the most recent readjudication in July 2008.

The VA is also required to inform the veteran of how the VA 
assigns effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Although the veteran has not 
received a formal notification letter pertaining to effective 
dates, she has in fact, been assigned an effective date in 
conjunction with the grant of monetary benefits and the 
rating decision provided an explanation as to the date 
assigned.  Furthermore, because the effective date assigned 
is the earliest possible date, i.e., the day following her 
discharge from service, no possible prejudice has accrued to 
her thus far by the VA's omission to provide a separate 
notification letter on this matter.  Furthermore, no 
effective date will be assigned as a result of the instant 
decision.

VA medical records, service treatment records, and VA medical 
examinations have been obtained in support of the veteran's 
claim.  The veteran has submitted written statements in 
support of her claim and has declined the opportunity to 
provide sworn testimony before a Veterans Law Judge.  All 
relevant records and contentions have been carefully 
reviewed.  Thus, the Board concludes that additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating for major depressive 
disorder following the initial award of service connection 
for major depressive disorder, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Because this appeal has been 
ongoing for a lengthy period of time, and because the level 
of a veteran's disability may fluctuate over time, the VA is 
required to consider the level of the veteran's impairment 
throughout the entire period.  In this respect, staged 
ratings are a sensible mechanism for allowing the assignment 
of the most precise disability rating-one that accounts for 
the possible dynamic nature of a disability while the claim 
works its way through the adjudication process.  O'Connell v. 
Nicholson, 21 Vet. App. 89 (2007).  

Under the governing regulatory criteria, mental disorders are 
rated under a "General Rating Formula for Mental 
Disorders".  38 C.F.R. § 4.130.  The currently-assigned 
disability rating reflects that the veteran's service-
connected psychiatric disability is manifested by the 
following types of symptomatology:  

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately, and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

To warrant the assignment of a higher disability rating, the 
medical and other evidence of record would have to show 
impairment to the following levels:

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]  38 C.F.R. § 4.130. 

The criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Other symptoms, and the effect of those symptoms on 
the claimant's social and work situation, must also be 
considered.  If the evidence demonstrates that a claimant 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate, equivalent 
rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002). 

In this case, review of the evidence does not reveal 
disabling symptomatology to the level contemplated for the 
award of a 100 percent disability rating under the General 
Rating Formula for Mental Disorders.  The evidence of record 
shows that the veteran is employed, although she has left 
several jobs due to situations which triggered flashbacks to 
her traumatic events in service.  Thus, while her job 
situation is not a stable as could be on account of her 
psychiatric disability, she does maintain a full time job.  
Other than working, the evidence shows that she devotes 
herself to raising her daughter and attending school, having 
achieved her AA degree since her discharge from service and 
as of a June 2008 VA examination, she was working toward her 
bachelor's degree.  Socially, she appears to be fairly 
impaired, as she has few friends, and has not pursued a 
romantic relationship since her marriage ended in 
approximately 2000.  

Thus, the Board finds that while the currently-assigned 
70 percent disability rating reflects occupational and social 
impairment, nothing in the record could be construed as 
showing total occupational and social impairment.  None of 
the medical evidence or indeed, the veteran's own written 
contentions reflect symptoms such as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, her own 
occupation, or her own name.  Rather, she is able to hold 
down a job, raise her daughter, and attend school.  
Furthermore, she is conscientious about keeping her medical 
appointments and taking her prescribed medication.  She has 
not been hospitalized for psychiatric symptoms since her 
discharge from service.  

Furthermore, the Board finds that the 70 percent disability 
rating is the most appropriate rating to be assigned 
throughout the time period at issue, from November 2002 until 
the present.  The medical evidence reflects that she has 
struggled with various symptoms throughout that time period, 
to include excessive drinking and some passive suicidal 
ideation, anger management, difficulty sleeping, and 
difficulty interacting with males due to her stressor events 
and psychiatric disabilities.  However, her overall 
impairment has remained relatively the same throughout the 
appeal period, as reflected by the Global Assessment of 
Functioning scores assigned, which range from 55 to 60, 
indicating moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, The 
American Psychiatric Association (1994), (DSM-IV).  Thus, no 
basis for a staged rating during the time period at issue is 
shown.  Fenderson, O'Connell.

The Board finds that the evidence of record does not 
implicitly or explicitly raise the issue of a potential 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), as the 
veteran is employed and has not been hospitalized for her 
psychiatric disabilities.

The Board therefore concludes that the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 70 percent for major depressive disorder.  The 
benefit sought is denied.


ORDER

An initial disability rating in excess of 70 percent for 
major depressive disorder is denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


